 




EXHIBIT 10.1.1
PFSweb, Inc. 2007 Management Bonus Plan
          WHEREAS, PFSweb, Inc. (the “Company”) has adopted and authorized the
PFSweb, Inc. 2005 Employee Stock and Incentive Plan (the “Plan;” terms defined
in the Plan having the same meaning when used herein); and
          WHEREAS, the Plan provides for the issuance of Performance-Based Cash
Awards to be paid upon achievement of such performance goals as the Committee
establishes, from time to time, with regard to such Awards; and
          WHEREAS, the Committee has determined it is in the best interests of
the Company to adopt this 2007 Management Bonus Plan (the “Bonus Plan”) to set
forth the performance goals for the issuance of Performance-Based Cash Awards
under the Plan for fiscal year 2007;
          NOW, THEREFORE, the Committee hereby adopts, authorizes and approves
the following:
          I.      Purpose and Terms of the Bonus Plan:
          A.      The Bonus Plan has been established by the Committee pursuant
to the Plan to attract, motivate, retain, and reward the Company’s chief
executive officer and other executive officers, officers and senior management
for assisting the Company in achieving its operational goals through exceptional
performance.
          B.      Under the terms of the Bonus Plan, Performance-Based Cash
Awards, if any, will be awarded to the Chief Executive Officer and other
executive officers, officers and senior management based on, and subject to, the
achievement of the following performance goal. The performance goal shall be for
the Company to exceed, on a quarterly basis, the corresponding projected
quarterly net income contained in the Company’s annual budget (or, in case of a
budgeted net loss, to reduce the net loss below the budgeted net loss). As used
herein, the amount by which the Company’s quarterly net income exceeds the
corresponding projected quarterly net income contained in the Company’s annual
budget (or, in case of a budgeted net loss, the amount by which the Company’s
quarterly net loss is less than the budgeted net loss) is referred to as the
“Over Budget Amount.” The Over Budget Amount shall be determined by the
Committee on a quarter-by-quarter basis.
          II.      Determination of Performance-Based Cash Awards:
          A.      The total bonus amount (the “Bonus Pool Amount”) for each
quarter shall be equal to the sum of (i) an amount to be determined by the
Committee for such quarter, but not to exceed the lesser of (x) $250,000 or
(y) the Over Budget Amount and (ii) if and to the extent the Over Budget Amount
exceeds $250,000, ten percent (10%) of such excess.
          B.      Following the end of each quarter, the Committee shall grant
Performance-Based Cash Awards in an aggregate amount to be determined by it, but
not to exceed the Bonus Pool Amount for such immediately preceding quarter, and
shall allocate and award such Performance-

 



--------------------------------------------------------------------------------



 




Based Cash Awards to the Chief Executive Officer and other executive officers,
officers and senior management based on the Committee’s determination of the
relative contribution of each such person. The Committee shall have sole
discretion in determining the individuals to whom Performance-Based Cash Awards
are to be granted and the amounts thereof. The Chief Executive Officer shall not
be present for the Committee’s deliberations concerning any Performance-Based
Cash Award to be awarded to him, but he shall be present and shall advise the
Committee regarding the Performance-Based Cash Awards to be awarded to the other
executive officers, officers and senior management.
          C.      Performance-Based Cash Awards shall be paid as soon as
practicable following the Committee’s determination and designation thereof.
Each recipient of a Performance-Based Cash Award shall be responsible for the
payment of all federal and state income taxes arising upon his or her receipt
thereof.
          C.      The Committee reserve the right to modify this Bonus Plan and
performance goal at any time, and the adoption of this Bonus Plan does not limit
the ability of the Committee to award other Awards under the Plan nor does it
restrict the ability of the Company to pay or provide for the payment of any
compensation to any person.
          IN WITNESS WHEREOF, the undersigned, being all the members of the
Committee, have adopted and authorized the foregoing as of the 28th day of
March, 2007.

         
 
       
 
 
 
James Reilly    
 
       
 
       
 
  Timothy Murray    

2